FILED
                             NOT FOR PUBLICATION                            MAR 15 2017

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MARIA ALICIA JUANA DURAN                         No.   15-72975
MARTINEZ, AKA Alicia Duran, AKA
Juana Martinez,                                  Agency No. A200-306-002

               Petitioner,
                                                 MEMORANDUM*
 v.

JEFFERSON B. SESSIONS III, Attorney
General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2017**

Before:        LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

      Maria Alicia Juana Duran Martinez, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ order dismissing her appeal from

an immigration judge’s order of removal. We have jurisdiction under 8 U.S.C.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review de novo questions of law and for substantial evidence factual

findings. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny

the petition for review.

      The agency correctly concluded that Duran Martinez was statutorily

ineligible for adjustment of status under 8 U.S.C. § 1255(i) because she is

inadmissible under 8 U.S.C. § 1182(a)(9)(C)(i)(I), where substantial evidence

supports the agency’s determination that she reentered the United States without

being admitted, after previously accruing more than one year of unlawful presence.

See Garfias-Rodriguez v. Holder, 702 F.3d 504, 513-14 (9th Cir. 2012) (en banc).

Contrary to Duran Martinez’s contention, the agency did not rely on her witness’s

testimony in making that determination.

      PETITION FOR REVIEW DENIED.




                                          2                                   15-72975